DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/19/2022 has been entered.

Response to Arguments
Applicant's arguments filed 4/19/2022 have been fully considered but they are not persuasive | moot in view of the new grounds of rejection.
Applicant’s arguments with respect to claims 1-2, 4-6, and 8-9 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Objections
Claim 9 is objected to because of the following informalities:  Claim 9 does not end with a period therefore claim 9 should be amended to include a period at the end.
 Appropriate correction is required.
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 4-6, 9, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Govari (US7575550), and further in view of Machtey (US20110112403) and Härmä et al. NPL 2009 (“Surface Acoustic Wave RFID Tags”).
Regarding Claim 1, Govari discloses a system for performing a medical procedure in a region of interest of a patient (Col. 3 lines 33-67 disclose multiple medical procedures in which position sensing of an interventional device is used such as a catheter inserted into the jugular vein), the system comprising: 
an interventional medical device insertable into the region of interest (Col. 5 lines 53-54 – “FIG. 1 is a schematic representation of a system 20 for tracking the position of a catheter 22 in the body of a human”); a passive sensor attached to a portion of the interventional medical device (Col. 4 lines 6-8 – “In distinction to active ultrasound-based position-sensing systems known in the art, in the present invention ultrasound waves are generated passively at the probe”, Col. 9 lines 33-34 – “FIG. 7 is a schematic illustration of locating transducer 12 which comprises a tag 140”, Fig.7 shows tag placed at the distal end of the catheter), in response to the ultrasonic wave, generate a modulated load (Col.9 lines 49-52 – “Referring again to FIGS. 1 and 7, ultrasound […] is generated outside of body surface 24 of the patient […] and is directed towards a vicinity of locating transducer 12”, Col. 9 lines 58-60 – “A portion of the RF radiation incident on tag 140 is modulated responsive to the mechanical vibration of the diaphragm”),
a processor configured to determine a location of the passive sensor within the region of interest based on a delay between (i) receipt of the ultrasonic wave at the passive sensor andAttorney Docket No: 2016P01054WOUSResponse to Final Office Action dated JanuaiY 26, 2022 (ii) detection of the modulated load on the external antenna by the RF transmitter (Col. 10 first full paragraph – “Signal processor 30, having inputs corresponding to the externally applied ultrasound and RF fields and the detected RF signal, calculates the distance from the ultrasound generator to the diaphragm based on the measured “time of flight' and the speed of sound in the tissue. Repeating this process using, in sequence, two additional ultrasound generators 13 and 15. located at known points in space, yields the distance from the diaphragm to three known points, and allows the signal processor to calculate the location of the transducer with respect to a reference frame”).
Conversely Govari does not teach the passive sensor configured to: convert an ultrasonic wave received from an ultrasound imaging probe to a corresponding electrical radio frequency (RF) signal,
As cited above Govari discloses modulation of a load in response in response to the ultrasonic wave however Govari does not teach a modulated load indicating that the passive sensor converted the ultrasonic wave to the corresponding electrical RF signal;
Govari further does not teach an RF transmitter coupled to an external antenna located remote from the passive sensor, the RF transmitter configured to continuously broadcast, from the external antenna, an external RF signal received by the passive sensor, the external antenna configured to be loaded by the modulated load generated by the passive sensor, and the RF transmitter configured to detect the modulated load on the external antenna;
However Machtey discloses the passive sensor ([0126] – “one or more ultrasound reflectors and/or passive ultrasound sensors”) configured to convert an ultrasonic wave received from an ultrasound imaging probe to a corresponding electrical radio frequency (RF) signal (Para [0128] – “According to some embodiments of the present invention, one or more wireless ultrasound sensors inside and/or outside the body receive ultrasound signals and convert them to radiofrequency (RF) signals for transmission”, Para [0016] – “Optionally, said method uses only non-imaging ultrasound.”, therefore imaging ultrasound is used and non-imaging ultrasound is an option),
a modulated load indicating that the passive sensor converted the ultrasonic wave to the corresponding electrical RF signal (as cited above Machtey discloses the sensor converting the ultrasound wave received to a corresponding RF signal and primary reference Govari teaches a modulated signal in response to an ultrasound signal therefore if the conversion of Machtey is combined with the system of Govari the modulated load would indicate that the passive sensor converted the ultrasonic wave to a corresponding electrical RF signal);
Govari and Machtey are both analogous arts considering they are both in the field of position determination using ultrasound.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Govari to incorporate the sensor that converts ultrasound to electrical RF signals of Machtey to achieve the same results. One would have motivation to combine because the RF radiator of Govari would no longer be needed therefore the system would be more compact and possibly cheaper.
Conversely Govari and Machtey do not teach an RF transmitter coupled to an external antenna located remote from the passive sensor, the RF transmitter configured to continuously broadcast, from the external antenna, an external RF signal received by the passive sensor, the external antenna configured to be loaded by the modulated load generated by the passive sensor, and the RF transmitter configured to detect the modulated load on the external antenna;
However Härmä discloses an RF transmitter coupled to an external antenna located remote from the passive sensor (the reader in Fig. 1 is interpreted as the RF transmitter as it is transmitting and receiving RF signals and the circled portion in the annotated figure below is interpreted as the external antenna which is located remote from the passive sensor [SAW tag], pg. 146 – “The main advantage of these devices is their total passiveness”), the RF transmitter configured to continuously broadcast, from the external antenna, an external RF signal received by the passive sensor (Fig. 2 shows data detected by the reader over a period of time therefore the received signals are continuously broadcasted to a processor), the external antenna configured to be loaded by the modulated load generated by the passive sensor, and the RF transmitter configured to detect the modulated load on the external antenna (Pg. 151 first para. – “In this modulation scheme, the phase is used to determine the time position of the reflected pulse.”, therefore the sensor modulates the signals, Pg. 147 – “The reflected SAW returning to the IDT thus carries a code based on the positions of the reflectors. In other words, this encoding method is based on the time delays of reflected pulses. It is known as time position encoding or pulse position modulation (PPM) and is described in further detail in section 3.3. When the train of reflected SAWs finally returns to the IDT, the acoustic signal is reconverted into an electrical form and retransmitted by the tag antenna. The response signal is then detected and decoded by the reader”);

    PNG
    media_image1.png
    200
    481
    media_image1.png
    Greyscale

Govari and Härmä are both analogous arts considering they are both in the field of sensing signals.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Govari to incorporate the RF transmitter of Härmä to achieve the same results. One would have motivation to combine because it would allow for the system of Govari to be more wireless.
Regarding Claim 4, Govari, Machtey, and Härmä disclose all the elements of the claimed invention as cited above in claim 1.
Govari teaches an ultrasound wave generated toward the sensor conversely Govari does not teach wherein the passive sensor comprises a radio frequency identification (RFID) chip configured to generate , in response to the ultrasonic wave, a signal related to a state of the passive sensor, and at least one attached antenna.
However, Härmä discloses wherein the passive sensor comprises a radio frequency identification (RFID) chip configured to generate , in response to the ultrasonic wave, a signal related to a state of the passive sensor, and at least one attached antenna (Pg. 155 third bullet – “SAW tags thus have an inherent capability of functioning as sensors”, Pg. 146 3. RFID SAW tags, this heading shows that the SAW tags are also RFID chips and Fig. 1 reproduced above shows an antenna attached [tag antenna], as seen in Fig. 1 signals are generated at the tag and received by the reader therefore the signal would indicate the state of the sensor as being active, in combination with references Govari and Machtey the generation would be in response to an ultrasonic wave).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Govari to incorporate the passive sensor of Härmä to achieve the same results. One would have motivation to combine because “the main advantage of these devices is their total passiveness: they do not require any DC power”, (Härmä - Pg. 146, 3. RFID SAW tags).
Regarding Claim 5, Govari, Machtey, and Härmä disclose all the elements of the claimed invention as cited above in claims 1 and 4.
As cited above Machtey teaches ultrasound signals were converted to radio frequency signals (Para [0128] – “According to some embodiments of the present invention, one or more wireless ultrasound sensors inside and/or outside the body receive ultrasound signals and convert them to radiofrequency (RF) signals for transmission”, it is interpreted the ultrasound waves of Machtey are longitudinal waves)
Conversely Govari does not teach a transition area configured to perform mode conversion by transforming the […] wave, […], to a corresponding surface acoustic wave; and
a surface acoustic wave (SAW) resonator having an electronic resonator circuit tuned to a resonance frequency for converting the surface acoustic wave to the electrical RF signal by resonating the SAW resonator at the resonance frequency.
However, Härmä discloses a transition area configured to perform mode conversion by transforming the […] wave, […], to a corresponding surface acoustic wave (Pg. 146-147 bridging para. – “A reader emits an interrogation pulse, which is received by the tag antenna, directly connected to an IDT. The IDT transforms the electrical signal into a nano-scale surface acoustic wave, which is a mechanical wave of particle displacements”); and
a surface acoustic wave (SAW) resonator having an electronic resonator circuit tuned to a resonance frequency for converting the surface acoustic wave to the electrical RF signal by resonating the SAW resonator at the resonance frequency (Pg. 147 first para. – “The SAW pulse is partially reflected and partially transmitted by each of the so-called code reflectors, placed at precisely determined positions on the chip. These reflectors usually consist of one or a few narrow aluminum strips. The reflected SAW returning to the IDT thus carries a code based on the positions of the reflectors. In other words, this encoding method is based on the time delays of reflected pulses. It is known as time position encoding or pulse position modulation (PPM) and is described in further detail in section 3.3. When the train of reflected SAWs finally returns to the IDT, the acoustic signal is reconverted into an electrical form and retransmitted by the tag antenna”).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Govari to incorporate the passive sensor of Härmä to achieve the same results. One would have motivation to combine because “the main advantage of these devices is their total passiveness: they do not require any DC power”, (Härmä - Pg. 146, 3. RFID SAW tags).
Regarding Claim 6, Govari, Machtey, and Härmä disclose all the elements of the claimed invention as cited above in claims 1, 4, and 5.
Conversely Govari does not teach wherein the SAW resonator is configured to harvest energy from the surface acoustic wave when resonating at the resonance frequency, and wherein the harvested energy powers the RFID chip.
However, Härmä discloses wherein the SAW resonator is configured to harvest energy from the surface acoustic wave when resonating at the resonance frequency, and wherin the harvested energy powers the RFID chip (Pg. 146 3. SAW RFID tags – “The principal characteristic of SAW tags is that their operation is based on microacoustics of piezoelectric crystals instead of semiconductor physics. The main advantage of these devices is their total passiveness: they do not require any DC power because they merely reflect the interrogation signal.”, therefore because their operation is based on microacoustics it is interpreted the energy is harvested from the microacoustics [SAW waves] to power the SAW RFID tag).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Govari to incorporate the passive sensor of Härmä to achieve the same results. One would have motivation to combine because “the main advantage of these devices is their total passiveness: they do not require any DC power”, (Härmä - Pg. 146, 3. RFID SAW tags).
Regarding Claim 9, Govari, Machtey, and Härmä disclose all the elements of the claimed invention as cited above in claims 1.
Govari discloses the electronic resonator circuit includes an ultrasound sensor having a resonate cavity that modulates and/or detunes the electronic resonator circuit in response to the ultrasonic wave (Col. 9 lines 35-38 – “Tag 140 comprises a diaphragm 144 which has a resonant frequency and a frame 142 which is coupled to a rim of diaphragm 144, so that the diaphragm is firmly mounted and able to vibrate.”, Col. 9 lines 53-60 – “The diaphragm mechanically vibrates at its resonant frequency in response to the externally applied ultrasound radiation. RF radiator 40 begins to generate an RF field at a frequency substantially higher than the resonant frequency before or at substantially the same time as the time at which generation of the ultrasound field is initiated. A portion of the RF radiation incident on tag 140 is modulated responsive to the mechanical vibration of the diaphragm”).
Conversely Govari does not teach the passive sensor comprises an electronic resonator circuit attached to a local antenna 
causing the modulated load to be presented to the external antenna
However, Härmä discloses the passive sensor comprises an electronic resonator circuit attached to a local antenna (See Figure 1, SAW tag has a local antenna)
causing the modulated load to be presented to the external antenna (Pg. 147 – “The reflected SAW returning to the IDT thus carries a code based on the positions of the reflectors. In other words, this encoding method is based on the time delays of reflected pulses. It is known as time position encoding or pulse position modulation (PPM) and is described in further detail in section 3.3. When the train of reflected SAWs finally returns to the IDT, the acoustic signal is reconverted into an electrical form and retransmitted by the tag antenna. The response signal is then detected and decoded by the reader”, the reader comprising the external antenna as discussed above).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Govari to incorporate the passive sensor and external antenna of Härmä to achieve the same results. One would have motivation to combine because “the main advantage of these devices is their total passiveness: they do not require any DC power”, (Härmä - Pg. 146, 3. RFID SAW tags).
Regarding Claim 21, Govari, Machtey, and Härmä disclose all the elements of the claimed invention as cited above in claims 1.
Govari discloses wherein the modulated load is presented to the […RF detector] in response to modulation and/or detuning of the passive sensor in response to the ultrasonic wave (Col. 9 lines 59-64 – “A portion of the RF radiation incident on tag 140 is modulated responsive to the mechanical vibration of the diaphragm. An RF detector 17 located outside of the body surface of the patient detects the RF radiation, and processor 30 separates and detects a modulated RF signal from the unmodulated RF background”).
Conversely Govari does not teach wherein the modulated load is presented to the external antenna.
However, Härmä discloses wherein the modulated load is presented to the external antenna (Pg. 147 – “The reflected SAW returning to the IDT thus carries a code based on the positions of the reflectors. In other words, this encoding method is based on the time delays of reflected pulses. It is known as time position encoding or pulse position modulation (PPM) and is described in further detail in section 3.3. When the train of reflected SAWs finally returns to the IDT, the acoustic signal is reconverted into an electrical form and retransmitted by the tag antenna. The response signal is then detected and decoded by the reader”, the reader comprising the external antenna as discussed above).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Govari to incorporate the external antenna of Härmä to achieve the same results. One would have motivation to combine because it would allow for the system of Govari to be more wireless.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Govari (US7575550), and further in view of Machtey (US20110112403) and Härmä et al. NPL 2009 (“Surface Acoustic Wave RFID Tags”) as applied to claim 1 above, and further in view of Sharf (US20040236193).
Regarding Claim 2, Govari, Machtey, and Härmä disclose all the elements of the claimed invention as cited above in claim 1.
Govari teaches wherein the location of the passive sensor is determined based on the delay (Col. 10 first full paragraph – “Signal processor 30, having inputs corresponding to the externally applied ultrasound and RF fields and the detected RF signal, calculates the distance from the ultrasound generator to the diaphragm based on the measured “time of flight' and the speed of sound in the tissue. Repeating this process using, in sequence, two additional ultrasound generators 13 and 15. located at known points in space, yields the distance from the diaphragm to three known points, and allows the signal processor to calculate the location of the transducer with respect to a reference frame”),
Conversely Govari does not teach wherein the location of the passive sensor is determined based on the delay and information about a transmit pattern of the ultrasound imaging probe.
However Sharf discloses wherein the location of the passive sensor is determined based on the delay and information about a transmit pattern of the ultrasound imaging probe (Para [0007] – “In an exemplary embodiment of the invention, when the RF signal is detected, the relative or absolute time of arrival of the ultrasonic signs can be determined by measuring the relative time of arrival of the RF signal”, Para [0100] – “Various location determining methods are known in the art and may be used. For example, transmitter 204 can include three transmitters, each of which transmits an ultrasonic signal in turn to all probes. These signals may be the same and the probes need not differentiate between them, in some embodiments of the invention. Alternatively, they are differentiated, for example, by length, for example to assist in differentiation by controller 212. The time of flight at each probe is determined by controller 212 based on reception by receiver 206”, therefore it is interpreted the time of flight is determined to determine the location).
Govari and Sharf are both analogous arts considering they are both in the field of position determination using ultrasound.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Govari to incorporate the determination of position of Sharf to achieve the same results. One would have motivation to combine because “ultrasonic waves are utilized for ease of calculation of distances (e.g., relatively large differences in time of arrival), while the electromagnetic waves are used for ease of detection (e.g., noise level). Optionally, the electromagnetic-waves are used for determining additional information about the transponder, for example, its orientation and/or for transmission of identification information” (Sharf - Para [0007).
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Govari (US7575550), and further in view of Machtey (US20110112403) and Härmä et al. NPL 2009 (“Surface Acoustic Wave RFID Tags”) as applied to claim 1 above, and further in view of Troesken (US20090281419).
Regarding Claim 8, Govari, Machtey, and Härmä disclose all the elements of the claimed invention as cited above in claim 1.
Conversely Govari does not teach wherein the passive sensor reflects the continuously broadcast external RF signal at a higher harmonic than the broadcast external RF signal so as to enable receipt of a reflection signal of the external RF signal from the passive sensor without interrupting transmission of the external RF signal from the external antenna.
However Troesken discloses wherein the passive sensor reflects the continuously broadcast external RF signal at a higher harmonic than the broadcast external RF signal so as to enable receipt of a reflection signal of the external RF signal from the passive sensor without interrupting transmission of the external RF signal from the external antenna (Para [0012] – “In accordance with a purposive configuration of the inventive system, the frequency of the electromagnetic radiation of the localisation signal is different to the frequency of the electromagnetic radiation emitted from the transmission unit. It is thereby possible to differentiate the localisation signal transmitted from the transponder from the electromagnetic field generated by the transmission unit based upon the frequency. This can be realized as described hereinabove by the fact that the transponder generates the localisation signal by modulating the electromagnetic radiation emitted from the transmission unit”, Para [0017] – “To increase accuracy in position determination, a higher frequency is then chosen or the frequency of the localisation signal is successively incremented”, Para [0028] – “The key idea of the invention is to equip a medical instrument, e.g. an intravascular catheter, a guidance wire or a biopsy needle with an active or passive RFID tag”, therefore a passive sensor with RF signals can be used).
Govari and Troesken are both analogous arts considering they are both in the field of determining the position of an interventional medical device.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Govari to incorporate the passive sensor of Troesken to achieve the same results. One would have motivation to combine because “It is of advantage that the localisation element of the inventive system can be produced at very low cost, because RFID tags are mass products that can be adapted at low expenditure to be suitable for the inventive application.”(Troesken - Para [0008]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RENEE C LANGHALS whose telephone number is (571)272-6258.  The examiner can normally be reached on Mon.-Thurs. alternate Fridays 8:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Koharski can be reached on (571)-272-7230.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/R.C.L./Examiner, Art Unit 3793                                                                                                                                                                                                        
/JASON M IP/Primary Examiner, Art Unit 3793